            Case 2:19-cv-08008-SVW-JC Document 16-3 Filed 10/15/19 Page 1 of 1 Page ID #:57



                       1

                       2

                       3

                       4

                       5

                       6

                       7

                       8                        UNITED STATES DISTRICT COURT
                       9                      CENTRAL DISTRICT OF CALIFORNIA
                      10   GEMCAP LENDING I, LLC,                      )   Case No.: 2:19-cv-08008-SVW-JC
                                                                       )
                      11                                               )   Judge: Honorable Stephen V.
                                                    Plaintiff,         )   Wilson
                      12                                               )   Magistrate: Honorable Jacqueline
                                                                       )   Chooljian
                      13         vs.                                   )
                                                                       )   [PROPOSED] ORDER
                      14                                               )   GRANTING DEFENDANT R.
                           R. JOHN TAYLOR.,                            )   JOHN TAYLOR’S EX PARTE
                      15                                               )   APPLICATION TO EXTEND
                                                                       )   TIME TO RESPOND TO
                      16                    Defendant.                 )   COMPLAINT
                                                                       )
                      17

                      18         Having considered the Ex Parte Application of Defendant R. John Taylor to
                      19   Extend Defendant’s Time to Respond to the Complaint. Finding GOOD CAUSE,
                      20   the Court hereby orders that Defendant R. John Taylor shall have up to and
                      21   including November 7, 2019 to respond to the Complaint.
                      22         IT IS SO ORDERED.
                      23   DATED: _________________
                                                                           Judge Stephen V. Wilson
                      24                                                   United States District Judge
                      25

                      26

                      27

                      28
1097545/47980840v.1

                                                                   1
                            [PROPOSED] ORDER GRANTING DEFENDANT R. JOHN TAYLOR’S
                               EX PART APPLICATION TO EXTEND TIME TO RESPOND TO
                                                  COMPLAINT
